DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
	In claim 1, line 2, “flask engagement means” is recited and is interpreted to invoke 35 U.S.C. 112(f) and is further defined in the specification on page 5, line 20 through page 6, line 3, page 7, line 20 through page 9, line 18 and page 17, lines 1-14.
	In claim 1, line 16, “directing means” is recited and is interpreted to invoke 35 U.S.C. 112(f) and is further defined in the specification on page 10, line 26 through page 11, line 17, page 14, lines 12-29 and page 18, lines 29-30.
In claim 17, line 4, “flask engagement means” is recited and is interpreted to invoke 35 U.S.C. 112(f) and is further defined in the specification on page 5, line 20 through page 6, line 3, page 7, line 20 through page 9, line 18 and page 17, lines 1-14.
In claim 17, line 12, “actuating means” is recited and is interpreted to invoke 35 U.S.C. 112(f) and is further defined in the specification on page 6, line 5 through page 7, line 2, page 9, line 20 through page 10, line 24, page 12, line 5 through page 14, line 5 and page 17, line 1 through page 18, line 10.
In claim 17, line 18, “directing means” is recited and is interpreted to invoke 35 U.S.C. 112(f) and is further defined in the specification on page 10, line 26 through page 11, line 17, page 14, lines 12-29 and page 18, lines 29-30.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “actuating means in comprises a linearly or rotary acting lever means for transferring” in claim 1, “top shoulder means” in claim 3, “bottom shoulder means” in claim 4, “screw engagement means” in claim 6, “lever means” in claims 13 and 14, and “linearly or rotary acting lever means for transferring” in claims 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, lines 4 and 5, the phrase “which flask” is indefinite and raises double inclusion issues.  The phrase should be changed to --the flask--.
In claim 1, lines 5 and 6, the phrase “which flask” is indefinite and raises double inclusion issues.  The phrase should be changed to --the flask--.
In claim 1, line 7, the first and second instances of the phrase “a flask” raise double inclusion issues since it has already been positively recited in lines 2 and 3.   The phrases should be changed to --the flask--.
In claim 1, line 12, the phrase “which actuating means” is indefinite and raises double inclusion issues.  The phrase should be changed to --said actuating means --.
	In claim 3, lines 2, 3, 5 and 7, the phrase “top shoulder means” appears to invoke 35 U.S.C. 112(f), however, the claim is indefinite since it is not in the proper format and the term “means” is not needed or used properly.  Language such as --top shoulder-- should be used.
In claim 3, lines 4 and 5, the phrase “which top shoulder means” is indefinite and raises double inclusion issues.  The phrase should be changed to --the top shoulder--.
In claim 4, line 3, the phrase “bottom shoulder means” appears to invoke 35 U.S.C. 112(f), however, the claim is indefinite since it is not in the proper format and the term “means” is not needed or used properly.  Language such as --bottom shoulder-- should be used.
	Claim 13, lines 2 and 3, the phrase “the lever means” lacks antecedent basis and is indefinite.  Language such as --lever means for transferring-- should be used.
Claim 14, lines 2 and 3, the phrase “the lever means” lacks antecedent basis and is indefinite.  Language such as --lever means for transferring-- should be used.

In claim 17, lines 6 and 7, the phrase “which flask” is indefinite and raises double inclusion issues.  The phrase should be changed to --the flask--.
In claim 17, lines 7 and 8, the phrase “which flask” is indefinite and raises double inclusion issues.  The phrase should be changed to --the flask--.
In claim 17, line 20, the “a flask” raise double inclusion issues since it has already been positively recited in lines 4 and 5.   The phrase should be changed to --the flask--.
	In claim 17, lines 20 and 21, the phrase “of the said type” lacks antecedent basis since “said type” is not defined and is indefinite.  It is suggested that the phrase “of the said type” is deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahusac ‘350.
 associated with a longitudinal direction extending in a upwards direction from a bottom of the flask to a top of the flask and a downwards direction from said top to said bottom, a radial direction perpendicular to said longitudinal direction, and an angular direction; a flask engagement means 3 arranged to engage with the flask and to hold the flask in an operating position; a valve 21 which is spring 34 loaded towards a closed state; an actuating means comprising a rotary acting lever 35 for applying pressure on the valve by protuberance 40 onto the valve stem 25 to open the valve and allow carbon dioxide to flow out; and a carbon dioxide directing means 9/13 to direct a jest of carbon dioxide from the flask when the valve is open.
As to claim 6, see Figures 1 and 3, note screws that are used to arrange the engagement means 3 to be screwed onto the flask by attaching the engagement means to the side wall 2.
As to claim 14, the lever means is arranged to apply the force either in the radial direction towards a central axis of the flask or in the upwards longitudinal direction.  See Figures 1, 2, 6 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cahusac ‘350.
Cahusac ‘350 discloses all the featured elements of the claimed invention, except for the directing means arranged to direct the said jet substantially in the upwards longitudinal direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the directing means arranged to direct the said jet substantially in the upwards longitudinal direction in the apparatus of Cahusac ‘350, since the directing means 9/13 of Cahusac ‘350 could easily be routed above the fire extinguishing device through a ceiling to reach an area to be protected.

Allowable Subject Matter
Claims 2-5, 7-13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Griggs ‘313 and Sipkin ‘733 disclose carbon dioxide fire extinguishers with levers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752